Exhibit (10)G

 

TARGET CORPORATION

OFFICER EDCP

(2012 PLAN STATEMENT)

 

Effective June 5, 2012

as Amended and Restated

 

--------------------------------------------------------------------------------


 

TARGET CORPORATION

OFFICER EDCP

(2012 Plan Statement)

 

TABLE OF CONTENTS

 

SECTION 1 INTRODUCTION; DEFINITIONS

1

1.1

Name of Plan; History

1

1.2

Definitions

1

 

1.2.1

Account

1

 

1.2.2

Affiliate

2

 

1.2.3

Base Salary

2

 

1.2.4

Beneficiary

2

 

1.2.5

Board

2

 

1.2.6

Bonus

2

 

1.2.7

Certified Earnings

2

 

1.2.8

Change-in-Control

2

 

1.2.9

Code

3

 

1.2.10

[Intentionally left blank.]

4

 

1.2.11

Company

4

 

1.2.12

Company’s Fiscal Year

4

 

1.2.13

Crediting Rate Alternative

4

 

1.2.14

Deferral Credit

4

 

1.2.15

Disabled

4

 

1.2.16

Discretionary Credit

4

 

1.2.17

Earnings Credit

4

 

1.2.18

EDCP

4

 

1.2.19

Effective Date

4

 

1.2.20

Eligible Compensation

4

 

1.2.21

Employee

4

 

1.2.22

Enhancement

4

 

1.2.23

ERISA

4

 

1.2.24

ESBP

5

 

1.2.25

ESBP Benefit

5

 

1.2.26

ESBP Benefit Transfer Credits

5

 

1.2.27

Newly Eligible Employee

5

 

1.2.28

Officer

5

 

1.2.29

Participant

5

 

1.2.30

Participating Employer

5

 

1.2.31

Performance Share Award

5

 

1.2.32

Plan

5

 

1.2.33

Plan Administrator

6

 

1.2.34

Plan Rules

6

 

1.2.35

Plan Statement

6

 

1.2.36

Plan Year

6

 

1.2.37

Restoration Match Credit

6

 

1.2.38

Signing Bonus

6

 

1.2.39

SPP Benefit

6

 

1.2.40

SPP Benefit Transfer Credit

6

 

1.2.41

Specified Employee

6

 

i

--------------------------------------------------------------------------------


 

 

1.2.42

Target 401(k) Plan

6

 

1.2.43

Target Pension Plan

6

 

1.2.44

Termination of Employment

6

 

1.2.45

Trust

7

 

1.2.46

Unforeseeable Emergency

7

 

1.2.47

Valuation Date

7

 

1.2.48

Year of Service

7

 

 

 

 

SECTION 2 PARTICIPATION AND DEFERRAL ELECTIONS

8

2.1

Eligibility

8

2.2

Special Rules for Participating Employees

8

2.3

Termination of Participation

8

2.4

Rehires and Transfers

9

2.5

Effect on Employment

9

2.6

Condition of Participation

9

2.7

Deferral Elections

10

2.8

Base Salary Deferrals

10

2.9

Bonus Deferrals

11

2.10

Performance Share Award Deferrals

11

2.11

Special Code Section 162(m) Deferral Elections

11

2.12

Cancellation of Deferral Elections

12

 

 

 

SECTION 3 CREDITS TO ACCOUNTS

13

3.1

Elective Deferral Credit

13

3.2

Restoration Match Credit

13

3.3

SPP Benefit Transfer Credits

13

3.4

ESBP Benefit Transfer Credits

15

3.5

Discretionary Credits

16

 

 

 

SECTION 4 ADJUSTMENTS OF ACCOUNTS

17

4.1

Establishment of Accounts

17

4.2

Adjustments of Accounts

17

4.3

Investment Adjustment

17

4.4

Enhancement

17

4.5

Account Adjustments Upon a Change-in-Control or Plan Termination

18

 

 

 

SECTION 5 VESTING

19

5.1

Deferral Credits and Restoration Match Credits

19

5.2

Discretionary Credits

19

5.3

Enhancement

19

5.4

SPP Benefit Transfer Credit

19

5.5

ESBP Benefit Transfer Credit

19

5.6

Failure to Cooperate; Misinformation or Failure to Disclose

19

 

 

 

SECTION 6 DISTRIBUTION

20

6.1

Distribution Elections

20

6.2

General Rule

20

6.3

Six-Month Suspension for Specified Employees

23

6.4

Distribution on Account of Death

23

6.5

Distribution on Account of Unforeseeable Emergency

23

6.6

Designation of Beneficiaries

23

 

ii

--------------------------------------------------------------------------------


 

6.7

Facility of Payment

25

6.8

Tax Withholding

25

6.9

Payments Upon Rehire

25

6.10

Application for Distribution

25

6.11

Acceleration of Distributions

26

6.12

Delay of Distributions

26

 

 

 

SECTION 7 SOURCE OF PAYMENTS; NATURE OF INTEREST

27

7.1

Source of Payments

27

7.2

Unfunded Obligation

27

7.3

Establishment of Trust

27

7.4

Spendthrift Provision

27

7.5

Compensation Recovery (Recoupment)

28

 

 

 

SECTION 8 ADOPTION, AMENDMENT AND TERMINATION

29

8.1

Adoption

29

8.2

Amendment

29

8.3

Termination and Liquidation

29

 

 

 

SECTION 9 CLAIM PROCEDURES

31

9.1

Claims Procedure

31

9.2

Rules and Regulations

32

9.3

Limitations and Exhaustion

33

 

 

 

SECTION 10 PLAN ADMINISTRATION

35

10.1

Plan Administration

35

10.2

Conflict of Interest

35

10.3

Service of Process

36

10.4

Choice of Law

36

10.5

Responsibility for Delegate

36

10.6

Expenses

36

10.7

Errors in Computations

36

10.8

Indemnification

36

10.9

Notice

36

 

 

 

SECTION 11 CONSTRUCTION

37

11.1

ERISA Status

37

11.2

IRC Status

37

11.3

Rules of Document Construction

37

11.4

References to Laws

37

11.5

Appendices

37

 

 

 

APPENDIX A

38

 

 

APPENDIX B

41

 

iii

--------------------------------------------------------------------------------


 

SECTION 1

INTRODUCTION; DEFINITIONS

 

1.1         Name of Plan; History.  This Plan (formerly known as the “Target
Corporation SMG Executive Officer Deferred Compensation Plan) is a
non-qualified, unfunded plan established for the purpose of allowing a select
group of management or highly compensated employees to defer the receipt of
income.  This Plan was originally adopted effective as of January 1, 1997 and
was amended at various times thereafter.  Effective April 30, 2002, Participants
in this Plan who were members of the Company’s Corporate Operating Committee
received credits under this Plan equal to the present value of their benefit
under the supplemental pension plans maintained by the Company.  Each subsequent
April, the Participant receives annual SPP Benefit Transfer Credits equal to the
change in value of his or her benefit under the supplemental pension plans. 
Effective July 31, 2002, this program was extended to include all officers of
the Company.  Effective April 30, 2002, Participants in this Plan who were
members of the Company’s Corporate Operating Committee received credits under
this Plan equal to the present value of their benefit under the Company’s ESBP. 
Each subsequent April, Participants received annual credits equal to the change
in value of his or her benefit under the ESBP.  Effective October 28, 2005, all
officers who had not previously received ESBP Benefit Transfer Credits, received
a one-time transfer of the present value of their benefit under the ESBP.  As of
January 28, 2006, a one-time ESBP credit was made to certain executive committee
members and no subsequent ESBP Benefit Transfer Credits were made to those
receiving the one-time ESBP credit.  From time to time, certain participants in
the Target Corporation Deferred Compensation Plan – Senior Management Group
(“ODCP”) and the Company negotiated to transfer the economic value of their
benefit under ODCP to this Plan.  Officers eligible to receive performance share
awards granted in the fiscal years ending February 1, 2003 and January 31, 2004
had an opportunity to defer receipt of the value of the earned performance
shares into this Plan at the end of the performance period.  The performance
period for the shares granted in 2003 ended February 3, 2007.  The performance
period for the shares granted in 2004 ended February 2, 2008.  Effective January
1, 2005 (and other effective dates as specifically provided), this Plan was
operated in compliance with Code section 409A.  Effective January 29, 2006,
members of the Company’s executive committee ceased to be eligible to receive
enhanced earnings on their account balances.  The Plan, which is intended to
comply with Code section 409A, was amended and restated effective January 1,
2009.  The Plan was amended and restated to incorporate the Company’s recoupment
policy effective January 13, 2010.  The Plan was amended and restated to reflect
Plan administration and amendment changes authorized by the Board on November
10, 2010, to modify the Change in Control definition, and to set forth special
provisions that are applicable to certain Participants who transfer to Canada, 
effective as of June 8, 2011.  This Plan Statement, which was amended and
restated to reflect the replacement of the Stable Value Crediting Rate
Alternative with the Intermediate-Term Bond Crediting Rate Alternative beginning
June 6, 2012, is effective June 5, 2012.

 

1.2         Definitions.  When the following terms are used herein with initial
capital letters, they shall have the following meanings:

 

1.2.1     Account.  “Account” means the separate bookkeeping account
representing the separate unfunded and unsecured general obligation of the
Participating Employers established with respect to each person who is a
Participant in this Plan.  Within each Participant’s Account, separate
subaccounts shall be maintained to the extent the Plan Administrator determines
it to be necessary or desirable for the administration of this Plan.

 

--------------------------------------------------------------------------------


 

1.2.2     Affiliate.  An “Affiliate” is the Company and all persons, with whom
the Company would be considered a single employer under Code section 414(b) or
414(c).

 

1.2.3     Base Salary.  “Base Salary” with respect to a Plan Year means
Certified Earnings as modified by the rules below:

 

(a)          the limits imposed by Code section 401(a)(17) will not apply;

 

(b)          deferrals under Section 2.8 of this Plan are included as Base
Salary; and

 

(c)          Bonus and Signing Bonus amounts are not included as Base Salary.

 

1.2.4     Beneficiary.  “Beneficiary” means an individual (human being), a trust
that is a United Sates person within the meaning of the Code, a person that has
been recognized as a charitable organization under Code section 170(b), or the
Participant’s estate designated in accordance with Section 6.7 to receive all or
a part of the Participant’s Account in the event of the Participant’s death
prior to full distribution thereof.  A person so designated shall not be
considered a Beneficiary until the death of the Participant.

 

1.2.5     Board.  “Board” is the Board of Directors of the Company, or such
committee of the Board of Directors to which the Board of Directors of the
Company has delegated the respective authority.

 

1.2.6     Bonus.  “Bonus” with respect to a Plan Year means that portion of
Certified Earnings that is equal to the amount payable under any regular
incentive plan of a Participating Employer that is earned, or intended to be
earned, over a period of at least a calendar year or fiscal year as modified by
the rules below:

 

(a)          the limits imposed by Code section 401(a)(17) will not apply;

 

(b)          deferrals under Section 2.9 of this Plan are included as Bonus; and

 

(c)          Signing Bonus amounts are not included as Bonus.

 

1.2.7     Certified Earnings.  “Certified Earnings” has the same meaning as the
defined term in the Target 401(k) Plan (determined without regard to the 30-day
receipt rule); provided, however, “Certified Earnings” shall not include
compensation that is accrued for any period following a Participant’s
Termination of Employment.

 

1.2.8     Change in Control.  “Change-in-Control” means one of the following:

 

(a)          Individuals who are Continuing Directors cease for any reason to
constitute 50% or more of the directors of the Company; or

 

(b)          30% or more of the outstanding voting power of the Voting Stock of
the Company is acquired or beneficially owned (within the meaning of Rule 13d-3
under the Exchange Act) by any Person, other than an entity resulting from a
Business Combination in which clauses (x) and (y) of Section 1.2.8(c) apply; or

 

(c)          the consummation of a merger or consolidation of the Company with
or into another entity, a statutory share exchange, a sale or other disposition
(in one

 

2

--------------------------------------------------------------------------------


 

transaction or a series of transactions) of all or substantially all of the
Company’s assets or a similar business combination (each, a “Business
Combination”), in each case unless, immediately following such Business
Combination, (x) all or substantially all of the beneficial owners (within the
meaning of Rule 13d-3 under the Exchange Act) of the Company’s Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the voting power of the then outstanding shares of
voting stock (or comparable voting equity interests) of the surviving or
acquiring entity resulting from such Business Combination (including such
beneficial ownership of an entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries), in substantially the same proportions (as
compared to the other beneficial owners of the Company’s Voting Stock
immediately prior to such Business Combination) as their beneficial ownership of
the Company’s Voting Stock immediately prior to such Business Combination, and
(y) no Person beneficially owns, directly or indirectly, 30% or more of the
voting power of the outstanding voting stock (or comparable equity interests) of
the surviving or acquiring entity (other than a direct or indirect parent entity
of the surviving or acquiring entity, that, after giving effect to the Business
Combination, beneficially owns, directly or indirectly, 100% of the outstanding
voting stock (or comparable equity interests) of the surviving or acquiring
entity); or

 

(d)          approval by the shareholders of a definitive agreement or plan to
liquidate or dissolve the Company.

 

For purposes of this Section 1.2.8:

 

“Continuing Director” means an individual (A) who is, as of June 8, 2011, a
director of the Company, or (B) who becomes a director of the Company after June
8, 2011, and whose initial appointment, or nomination for election by the
Company’s shareholders, was approved by at least a majority of the then
Continuing Directors; provided, however, that any individual whose initial
assumption of office occurs as a result of either an actual or threatened
contested election by any Person (other than the Board of Directors) seeking the
election of such nominee in which the number of nominees exceeds the number of
directors to be elected shall not be a Continuing Director;

 

“Person” means any individual, firm, corporation or other entity and shall
include any group comprised of any person and any other person with whom such
person or any affiliate or associate (as defined in Rule 14a-1(a) of the
Exchange Act) of such person has any agreement, arrangement or understanding,
directly or indirectly, for the purpose of acquiring, holding, voting or
disposing of any capital stock of the Company;

 

“Voting Stock” means all then-outstanding capital stock of the Company entitled
to vote generally in the election of directors of the Company; and

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, and the regulations promulgated thereunder.

 

1.2.9     Code.  “Code” means the Internal Revenue Code of 1986, as amended
(including, when the context requires, all regulations, interpretations and
rulings issued hereunder).

 

3

--------------------------------------------------------------------------------


 

1.2.10   [Intentionally left blank.]

 

1.2.11   Company.  “Company” means Target Corporation, a Minnesota corporation,
or any successor thereto.

 

1.2.12   Company’s Fiscal Year.  “Company’s Fiscal Year” means the period
commencing on the Sunday that immediately follows the Saturday that is nearest
to the last day in January through the Saturday that is nearest to the last day
in January in the following year.

 

1.2.13   Crediting Rate Alternative.  “Crediting Rate Alternative” means a
hypothetical investment option used for the purpose of measuring income, gains
and losses to the Accounts of Participants (as if the Accounts had in fact been
so invested).  The Crediting Rate Alternatives shall be designated in writing by
the Plan Administrator.

 

1.2.14   Deferral Credit.  A “Deferral Credit” is the amount credited to a
Participant’s Account pursuant to Section 3.1.

 

1.2.15   Disabled.  A Participant will be “Disabled” if he or she has become
entitled to receive disability income benefits under the provisions of the
Social Security Act.

 

1.2.16   Discretionary Credit.  A “Discretionary Credit” is the amount credited
to a Participant’s Account pursuant to Section 3.5.

 

1.2.17   Earnings Credit.  “Earnings Credit” means the investment adjustment
credited to a Participant’s Account pursuant to Section 4.3 or Section 4.5 as
applicable.

 

1.2.18   EDCP.  “EDCP” means the Target Corporation EDCP, a non-qualified,
unfunded deferred compensation plan maintained by the Company and certain other
Affiliates.

 

1.2.19   Effective Date.  The “Effective Date” of this Plan Statement is June 5,
2012, except as otherwise provided.

 

1.2.20   Eligible Compensation.  “Eligible Compensation” means, the Base Salary,
Bonus and Performance Share Award that the Participant receives or is entitled
to receive from his or her Participating Employer for services rendered.

 

1.2.21   Employee.  An “Employee” is an individual who performs services for a
Participating Employer as an employee of the Participating Employer (as
classified by the Participating Employer at the time the services are preformed
and without regard to any subsequent reclassification) and does not include any
individual who is classified an independent contractor.

 

1.2.22   Enhancement.  “Enhancement” means an additional .1667% of investment
earnings per month added to the applicable Crediting Rate Alternatives as
provided in Section 4.4.

 

1.2.23   ERISA.  “ERISA” means the Employee Retirement Income Security Act of
1974, as amended (including, when the context requires, all regulations,
interpretations and rulings issued thereunder).

 

4

--------------------------------------------------------------------------------


 

1.2.24   ESBP.  “ESBP” means the Target Corporation Post Retirement Executive
Survivor Benefit Plan.

 

1.2.25   ESBP Benefit.  “ESBP Benefit” means the actuarial lump sum present
value of a Participant’s survivor benefit under the ESBP determined as of a
particular determination date under Section 3.4 but without regard to whether
the Participant had experienced either an “early retirement” or “normal
retirement” under the Target Pension Plan as provided under the ESBP.  The
present value of such survivor benefit will be determined by the Company in its
sole and absolute discretion based on such interest rates, mortality factors and
other assumptions deemed appropriate by the Company.

 

1.2.26   ESBP Benefit Transfer Credits.  “ESBP Benefit Transfer Credits” are the
initial and annual credits to a Participant’s Account under Section 3.4.

 

1.2.27   Newly Eligible Employee.  “Newly Eligible Employee” means an Employee
who either (i) was not previously eligible to participate in this Plan or any
other non-qualified, deferred compensation plans maintained by a Participating
Employer or other Affiliate, (ii) had been paid all amounts previously deferred
under all non-qualified, deferred compensation plans maintained by a
Participating Employer or other Affiliate and had ceased to be eligible to
continue to participate in such plans on or before the date of payment of all
amounts due under such plans, or (iii) was not eligible to participate in any
non-qualified deferred compensation plans (other than the accrual of earnings)
maintained by a Participating Employer or other Affiliate at any time during the
24-month period ending on the date the Employee has again become eligible to
participate in the Plan.

 

1.2.28   Officer.  An “Officer” is a member of the executive committee and any
other Employee who is designated and categorized as an officer of the Company by
the Company’s Chief Executive Officer.

 

1.2.29   Participant.  A “Participant” is an Employee who becomes a Participant
in this Plan in accordance with the provisions of Section 2.  An Employee who
has become a Participant shall be considered to continue as a Participant in
this Plan until the date when the Participant no longer has any Account under
this Plan, or the date of the Participant’s death, if earlier.

 

1.2.30   Participating Employer.  “Participating Employer” means the Company and
each other Affiliate that, with the consent of the Plan Administrator, adopts
this Plan.  A Participating Employer shall cease to be a Participating Employer
on the date it ceases to be an Affiliate.

 

1.2.31   Performance Share Award.  “Performance Share Award” means a performance
share award issued under the Company’s Long-Term Incentive Plan of 1999 or the
Company’s Long-Term Incentive Plan of 2004.

 

1.2.32   Plan.  “Plan” means the nonqualified, unfunded income deferral program
maintained by the Company and established for the benefit of Participants
eligible to participate therein, as set forth in this Plan Statement.  As used
herein, “Plan” does not refer to the documents pursuant to which this Plan is
maintained.  That document is referred to herein as the “Plan Statement”.  The
Plan shall be referred to as the “Target Corporation Officer EDCP” (formerly
known as the Target Corporation SMG Executive Deferred Compensation Plan).

 

5

--------------------------------------------------------------------------------


 

1.2.33   Plan Administrator.  “Plan Administrator” is the individual designated
in Sec. 10.1.1, or, if applicable, its delegate.

 

1.2.34   Plan Rules.  “Plan Rules” are rules, policies, practices or procedures
adopted by the Plan Administrator or its delegate pursuant to Section 10.1.5.

 

1.2.35   Plan Statement.  “Plan Statement” means this document entitled “Target
Corporation Officer EDCP (2012 Plan Statement),” as adopted by the Company,
effective as of June 5, 2012, as the same may be amended from time to time.

 

1.2.36   Plan Year.  “Plan Year” means the period from January 1 through
December 31.

 

1.2.37   Restoration Match Credit.  “Restoration Match Credit” is the amount
credited to a Participant’s Account pursuant to Section 3.2.

 

1.2.38   Signing Bonus.  “Signing Bonus” is the cash remuneration earned
following a period of employment provided to certain new Employees related to
their acceptance of employment with a Participating Employer.

 

1.2.39   SPP Benefit.  “SPP Benefit” means the amount determined under Appendix
A.

 

1.2.40   SPP Benefit Transfer Credit.  “SPP Benefit Transfer Credit” is the
amount credited to a Participant’s Account under Section 3.3.

 

1.2.41   Specified Employee.  For purposes of complying with the requirements of
Code section 409A(a)(2)(B)(i) (relating to the 6 month suspension of certain
benefit distributions), an individual is a “Specified Employee” if on his or her
Termination of Employment, the Company or other Affiliate has stock that is
traded on an established securities market within the meaning of Code section
409A(a)(2)(B) and such individual is a “key employee” (defined below).  For this
purpose, an individual is a “key employee” during the 12-month period beginning
on April 1 immediately following the calendar year in which the individual was
employed by the Company and other Affiliates, and satisfied, at any time within
such calendar year, the requirements of Code section 416(i)(1)(A)(i), (ii) or
(iii) (without regard to Code section 416(i)(5)).  An individual will not be
treated as a Specified Employee if the individual is not required to be treated
as a Specified Employee under Treasury Regulations issued under Code section
409A.

 

1.2.42   Target 401(k) Plan.  “Target 401(k) Plan” means the tax-qualified
defined contribution retirement plan, with a qualified cash or deferred
arrangement, established by the Company for the benefit of employees eligible to
participate therein, and known as the Target Corporation 401(k) Plan.

 

1.2.43   Target Pension Plan.  “Target Pension Plan” means the tax qualified
defined benefit pension plan, established for the benefit of employees eligible
to participate therein, and known as the Target Corporation Pension Plan,
including any predecessor plan(s) or successor plan.

 

1.2.44   Termination of Employment.

 

(a)          For purposes of determining entitlement to or the amount of
benefits under the Plan, “Termination of Employment” means a severance of a
Participant’s

 

6

--------------------------------------------------------------------------------


 

employment relationship with each Participating Employer and all Affiliates, for
any reason.

 

(b)          For purposes of determining when a distribution will be made under
the Plan, a “Termination of Employment” will be deemed to occur if, based on the
relevant facts and circumstances to the Participant, the Participating Employer,
all Affiliates and Participant reasonably anticipate that the level of bona fide
future services to be performed by the Participant for the Participating
Employer and all Affiliates will permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period.

 

(c)          A bona fide leave of absence that is six months or less, or during
which an individual retains a reemployment right, will not cause a Termination
of Employment.  In the case of a leave of absence without a right of
reemployment that exceeds the time periods described in this paragraph, a
Termination of Employment will be deemed to occur once the leave of absence
exceeds six months.

 

(d)          Notwithstanding the foregoing, a Termination of Employment shall
not occur unless such termination also qualifies as a “separation from service,”
as defined under Code section 409A and related guidance thereunder.

 

1.2.45   Trust.  “Trust” means the Target Corporation Deferred Compensation
Trust Agreement, dated January 1, 2009 by and between the Company and State
Street Bank and Trust Company, as it is amended from time to time, or similar
trust agreement.

 

1.2.46   Unforeseeable Emergency.  “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (within the meaning of
Code section 152(a)) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, but only if
and to the extent such Unforeseeable Emergency constitutes an “unforeseeable
emergency” under Code section 409A.

 

1.2.47   Valuation Date.  “Valuation Date” means each business day on which the
New York Stock Exchange is open.

 

1.2.48   Year of Service.  A “Year of Service” means each 12-consecutive month
period an individual is an Employee after the date the individual is first
eligible to participate under this Plan or any other non-qualified deferred
compensation plan maintained by a Participating Employer.

 

7

--------------------------------------------------------------------------------


 

SECTION 2

PARTICIPATION AND DEFERRAL ELECTIONS

 

2.1         Eligibility.

 

2.1.1     An Employee is eligible to participate in this Plan on the first day
of a Plan Year if, on such day, he or she:

 

(a)          is a “qualified employee” as that term is defined in the Target
401(k) Plan; and

 

(b)          is an Officer.

 

2.1.2     A Newly Eligible Employee is eligible to participate in this Plan on
the date that is 30 days after he or she satisfies the requirements in Section
2.1.1.

 

2.1.3     An Employee shall, as a condition of participation in this Plan,
complete such forms and make such elections in accordance with Plan Rules as the
Plan Administrator may require.  An Employee who satisfies the requirements of
this Section 2.1 is eligible to participate in this Plan in accordance with and
subject to the requirements of this Plan.

 

2.1.4     An Employee who has had a Termination of Employment as defined in
Section 1.2.44(b), will not be eligible to make deferral elections for
subsequent Plan Years until otherwise notified by the Plan Administrator.  Any
deferral election in effect at the time of such Termination of Employment will
continue to apply with respect to any Eligible Compensation received from a
Participating Employer or other Affiliate.  Such Employee will still be eligible
to receive credits, if any, pursuant to Sections 3.2, 3.3, 3.4 and 3.5.

 

2.2         Special Rules for Participating Employees.  A Participant who
transfers employment from one Participating Employer to another Affiliate,
whether or not a Participating Employer will, for the duration of the Plan Year
in which the transfer occurs, continue to participate in this Plan in accordance
with the deferral election in effect at the time of such transfer.  A
Participant who is simultaneously employed with more than one Participating
Employer will participate in this Plan as an Employee of each such Participating
Employer on the basis of a single deferral election applied separately to his or
her respective, Eligible Compensation from each Participating Employer.

 

2.3         Termination of Participation.  Except as otherwise specifically
provided in this Plan Statement or by the Plan Administrator, an Employee who
ceases to satisfy the requirements of Section 2.1 is not eligible to continue to
participate in the Plan, provided, that any deferral elections in effect, and
irrevocable, will continue to apply with respect to any Eligible Compensation
received from a Participating Employer or other Affiliate.  The Participant’s
Account will continue to be governed by the terms of the Plan until such time as
the Participant’s Account balance is paid in accordance with the terms of the
Plan.  A Participant or Beneficiary will cease to be such as of the date on
which his or her entire Account balance has been distributed.

 

8

--------------------------------------------------------------------------------


 

2.4         Rehires and Transfers.

 

2.4.1     A Participant who incurs a Termination of Employment and is rehired
during the same calendar year will continue Base Salary deferrals for such
calendar year in accordance with his or her election in effect immediately prior
to the Termination of Employment.

 

2.4.2     A Participant who incurs a Termination of Employment and is rehired
prior to the later of the end of the Plan Year or the date the Bonus for such
Plan Year is paid in cash, will continue Bonus Deferrals for such Plan Year in
accordance with his or her election in effect immediately prior to the
Termination of Employment.

 

2.4.3     Transfers from Non-Officer Plan.  An Employee who is a Participant in
the EDCP and is promoted to an Officer position will cease to be eligible to
participate in the EDCP and will be eligible to participate in this Plan,
subject to the following rules:

 

(a)          The Employee will become a Participant in this Plan immediately
upon satisfying the requirements to participate hereunder.

 

(b)          The Employee’s deferral elections made under the EDCP will transfer
to the Plan and continue as an election made under Section 2.

 

(c)          The Employee’s account maintained under the EDCP will be
transferred to the Employee’s Account under this Plan.

 

(d)          The Employee’s distribution elections made under the EDCP
(including any default distributions) will transfer to this Plan and continue as
the distribution elections made under this Plan.

 

(e)          The Employee’s beneficiary designation made under the EDCP will be
treated as the Employee’s Beneficiary designation under this Plan until changed
in accordance with Section 6.7.

 

2.5         Effect on Employment.

 

2.5.1     Not a Term of Employment.  Neither the terms of this Plan Statement
nor the benefits under this Plan (including the continuance thereof) shall be a
term of the employment of any Employee.

 

2.5.2     Not an Employment Contract.  This Plan is not and shall not be deemed
to constitute a contract of employment between any Participating Employer and
any Employee or other person, nor shall anything herein contained be deemed to
give any Employee or other person any right to be retained in any Participating
Employer’s employ or in any way limit or restrict any Participating Employer’s
right or power to discharge any Employee or other person at any time and to
treat him or her without regard to the effect that such treatment might have
upon him or her as a Participant in this Plan.

 

2.6         Condition of Participation

 

2.6.1     Cooperation.  Each Participant shall cooperate with the Plan
Administrator by furnishing any and all information requested by the Plan
Administrator in order to facilitate the payment of benefits hereunder and
taking such other relevant action as may be requested by the

 

9

--------------------------------------------------------------------------------


 

Plan Administrator.  If a Participant refuses to cooperate, neither the Company
nor any Participating Employer shall have any further obligation to the
Participant under this Plan, other than payment to such Participant of the
aggregate amount of Eligible Compensation deferred under Section 3.1.

 

2.6.2     Plan Terms and Rules.  Each Participant, as a condition of
participation in this Plan, is bound by all the terms and conditions of this
Plan and the Plan Rules.

 

2.7         Deferral Elections.  An Employee who satisfies the eligibility
requirements of Section 2 may, at the time and in the manner provided hereunder,
elect to defer the receipt of his or her Eligible Compensation.

 

2.7.1     General Rule.  Except as otherwise provided in this Plan, an election
shall be made before the beginning of the Plan Year during which the Participant
performs services for which the Eligible Compensation is earned.  The election
must designate the percentage of the Base Salary, Bonus or Performance Share
Award which shall be deferred under this Plan.  In accordance with Plan Rules,
the Plan Administrator will determine the manner and timing required to file a
deferral election.  No deferral election shall be effective unless prior to the
deadline for making such election, the Participant has filed with the Plan
Administrator, in accordance with Plan Rules, an insurance consent form
permitting the Participating Employer or Company to purchase and maintain life
insurance coverage on the Employee with the Participating Employer or Company as
the beneficiary.  An election to defer Eligible Compensation for the Plan Year
or other period is irrevocable once it has been accepted by the Plan
Administrator and the deadline for making such election has expired, except as
otherwise provided under this Plan.

 

2.7.2     Newly Eligible Employees.  For a Newly Eligible Employee, the deferral
election may be made after the first day of a Plan Year provided it is made
within 30 days after becoming eligible to participate in this Plan.  Such a
deferral election by a Newly Eligible Employee is irrevocable once it has been
received by the Plan Administrator and the deadline for making such election has
expired, except as otherwise provided under this Plan.  Such election will be
effective with respect to Eligible Compensation payable for services performed
after becoming eligible for this Plan and commencing with the next full pay
period after the deferral election becomes irrevocable.

 

2.7.3     Terminations of Employment.  A Participant who completes a deferral
election in accordance with this Section 2.7, but who has a Termination of
Employment prior to the expiration of the deadline for making such election,
will be deemed to have made no deferral election for the respective period.

 

2.8         Base Salary Deferrals.  A Participant’s election to defer Base
Salary is subject to the following requirements:

 

2.8.1     A Base Salary deferral election will be effective with respect to the
first paycheck issued during the Plan Year, including for the payroll period
that includes the last day of the preceding Plan Year, and such election will
remain in effect through the last paycheck issued during the Plan Year.

 

2.8.2     Except as provided in Section 2.11, the Base Salary deferral
percentage may not exceed 80%.

 

10

--------------------------------------------------------------------------------


 

2.9         Bonus Deferrals.  A Participant’s election to defer his or her Bonus
is subject to the following requirements:

 

2.9.1     A Bonus deferral election will be in effect for service periods that
begin in the Plan Year immediately following the date the election becomes
irrevocable and continue through the end of the Plan Year or if the Bonus is
paid after such Plan Year, through the date the Bonus would have been paid in
cash.  Notwithstanding Section 2.7.2, a Newly Eligible Employee may not elect to
defer a Bonus that is payable with respect to a service period that begins
before the effective date of the Newly Eligible Employee’s deferral election.

 

2.9.2     Except as provided in Section 2.11, a Participant’s Bonus effective
deferral percentage may not exceed 80%.

 

2.9.3     If the Plan Administrator determines that a Participant’s Bonus is
“performance-based compensation” within the meaning of Code section 409A, then,
consistent with Plan Rules, the Participant’s deferral election may be made no
later than six months before the last day of the performance period during which
the Bonus is earned.

 

2.9.4     If a Participant has a Termination of Employment before the end of the
service period for any Bonus, but is still entitled to receive a bonus, the
Participant’s existing Bonus deferral election will continue to apply.

 

2.10       Performance Share Award Deferrals.  A Participant’s election to defer
his or her Performance Share Award is subject to the following requirements:

 

2.10.1   The election is available for Performance Share Awards issued in the
Company’s Fiscal Year ending in calendar year 2003 and 2004.

 

2.10.2   A Participant’s Performance Share Award deferral percentage may not
exceed 100%.

 

2.10.3   If the Plan Administrator determines that a Participant’s Performance
Share Award is “performance-based compensation” within the meaning of Code
section 409A, then the Participant’s Performance Share Award deferral election
must be made no later than twenty-four (24) months prior to the date the
Performance Share Award would otherwise be paid in the form of cash or Company
stock, or, if earlier, six (6) months before the end of the period over which
the services giving rise to the Performance Share Award were performed.

 

2.10.4   The “Plan Committee” as defined under the Company’s Long Term Incentive
Plan shall determine, in its sole and absolute discretion for each Plan Year
during which a Performance Share Award is issued, whether Participants in any
group or class are eligible to make deferral elections under this Section 2.10
with respect to a Performance Share Award.

 

2.11       Special Code Section 162(m) Deferral Elections.  Notwithstanding
Sections 2.8 and 2.9, a Participant who, prior to the beginning of a Plan Year,
is identified by the Plan Administrator as a potential “covered employee”
(within the meaning of Code section 162(m)) for the Company’s Fiscal Year either
ending in or beginning in the Plan Year may:

 

11

--------------------------------------------------------------------------------


 

2.11.1   Make a Base Salary deferral election for the Plan Year that consists of
two parts:

 

(a)          the first part of the election will apply with respect to the first
paycheck issued during the applicable Plan Year through the last paycheck issued
prior to the end of the Company’s Fiscal Year ending in the Plan Year, and

 

(b)          the second part will apply to the paychecks issued after the
beginning of the Company’s Fiscal Year beginning in such Plan Year and issued
prior to the end of such Plan Year.

 

2.11.2   Make a separate Bonus deferral election for the Plan Year with respect
to:

 

(a)          The Bonus amounts that satisfy the requirements of
performance-based compensation under Code section 162(m), and

 

(b)          All other Bonus amounts as determined by the Plan Administrator.

 

The Plan Administrator will set the maximum Bonus deferral percentage in its
sole discretion, on a Participant by Participant basis.

 

2.12       Cancellation of Deferral Elections.

 

2.12.1   401(k) Hardship.  Notwithstanding any provisions in the Plan to the
contrary, an election to defer under Sections 2.8, 2.9, and 2.10 will be
cancelled to the extent necessary for the Participating Employer to comply with
the hardship withdrawal provisions of such Participating Employer’s 401(k) plan.

 

(a)          An election to defer Base Salary amounts for the Plan Year during
which the hardship withdrawal was made will be cancelled.  Further, no Base
Salary deferral election will be effective for the next Plan Year if the
hardship withdrawal occurs after June 30, and on or before December 31 of the
calendar year.

 

(b)          Any election to defer Bonus or Performance Share Award amounts in
effect at the time of the hardship withdrawal will be cancelled.  Further, no
deferral election for a Bonus related to service in the next Plan Year will be
effective if the hardship withdrawal occurs after June 30, and on or before
December 31 of the calendar year.

 

2.12.2   Unforeseeable Emergency.  Notwithstanding any provisions in the Plan to
the contrary, an election to defer under Sections 2.8, 2.9, and 2.10 will be
cancelled for the remaining portion of the Plan Year in the event the
Participant has received a distribution on account of an Unforeseeable Emergency
under Section 6.5.  The revocation shall be made at the time and in the manner
specified in Plan Rules and must otherwise comply with the requirements of
Section 6.5.

 

12

--------------------------------------------------------------------------------


 

SECTION 3

CREDITS TO ACCOUNTS

 

3.1         Elective Deferral Credit.  The Plan Administrator shall credit to
the Account of each Participant the amount, if any, of Eligible Compensation the
Participant elected to defer pursuant to Section 2.  Such amount shall be
credited as nearly as practicable as of the time or times when the Eligible
Compensation would have been paid to the Participant but for the election to
defer.

 

3.2         Restoration Match Credit.

 

3.2.1     Eligibility for Credit.  An Employee who satisfies the eligibility
requirements of Section 2.1 during a Plan Year will receive a Restoration Match
Credit for the Plan Year if he or she: (i) was actively employed and eligible to
participate in this Plan on the last business day of the Plan Year; (ii) has
experienced a Termination of Employment as defined under Section 1.2.44(a)
during the Plan Year after attaining age 55 and completing five (5) “years of
vesting service” as defined in the Target Pension Plan; (iii) has experienced a
Termination of Employment as a result of death; or (iv) has become Disabled
during such Plan Year.

 

3.2.2     Amount of Credit.  A Participant who satisfies the requirements of
Section 3.2.1 is entitled to a Restoration Match Credit equal to the sum of:

 

(a)          5% of the Participant’s Base Salary and Bonus that is deferred
under this Plan during the Plan Year; and

 

(b)          5% of the Participant’s Plan Year Base Salary and Bonus that is not
deferred under this Plan during the Plan Year and that exceeds the compensation
limit in effect under Code section 401(a)(17) for such Plan Year;

 

provided, however, that: (y) no Restoration Match Credit shall be made for Base
Salary or Bonus paid prior to the date the Participant became eligible to
participate in the Target 401(k) Plan, and (z) the credit under this Section
3.2.2 will not exceed the amount of Deferral Credits made by the Participant
under Section 3.1 during the Plan Year.

 

3.2.3     Crediting to Account.  The Plan Administrator shall credit to a
Participant’s Account as of the last business day of the Plan Year the amount of
the Restoration Match Credit determined for the Plan Year for that Participant
under Section 3.2.2.

 

3.2.4     Credit Upon Change-in-Control.  Upon a Change-in-Control that causes
the Plan to be terminated under Section 8.3.2, the Plan Administrator shall
credit to a Participant’s Account as of the date of the Plan termination a
Restoration Match Credit determined for the Plan Year for that Participant under
Section 3.2.2 through such date.  Any subsequent determination of the
Restoration Match Credit during the same Plan Year will be made under Section
3.2.2, less any amounts previously credited under this Section 3.2.4.

 

3.3         SPP Benefit Transfer Credits.

 

3.3.1     Eligibility.  A Participant who satisfies the eligibility requirements
of Section 2.1 shall receive an SPP Benefit Transfer Credit under this Plan if
he or she:  (i) is classified as an Officer of the Company; and (ii) has a
vested benefit under the Target Pension Plan, including a vested interest
arising on account of the Participant’s death.

 

13

--------------------------------------------------------------------------------


 

3.3.2     Initial SPP Benefit Transfer Credit.

 

(a)          A Participant who satisfies the requirements of Section 3.3.1
receives an initial SPP Benefit Transfer Credit on or about the April 30 (or
immediately preceding business day) immediately following the calendar year in
which the Participant becomes eligible under Section 3.3.1, in an amount equal
to the actuarial lump sum present value on March 31 (or immediately preceding
business day) for the Participant’s SPP Benefit accrued through the preceding
December 31.  In the case of Participant who is an executive officer, such
transfer will be made and determined on or about the last business day prior to
the end of the Company’s Fiscal Year.

 

(b)          Upon a Plan termination upon a Change-in-Control under Section
8.3.2, the Plan Administrator shall credit the initial SPP Benefit Transfer
Credit to a Participant’s Account as of the Plan termination effective date in
an amount equal to the actuarial lump sum present value on the Plan termination
effective date.

 

3.3.3     Annual SPP Benefit Transfer Credit.  A Participant who has received an
initial SPP Benefit Transfer Credit under the Plan, who is eligible to receive
credits pursuant to Section 3.3.1, and who is employed by a Participating
Employer during a Plan Year will receive an annual SPP Benefit Transfer Credit
to his or her Account under the Plan as follows:

 

(a)          For each Plan Year, the annual SPP Benefit Transfer Credit will be
the difference between (i) the SPP Benefit determined as the last day of the
Plan Year expressed as the actuarial lump sum present value on the determination
date and (ii) the aggregate amount of the previous SPP Benefit Transfer Credits
to the Participant’s Account increased by assumed earnings at an annual rate
equal to the sum of the average of the applicable Stable Value Crediting Rate
Alternative for the Plan Year plus two percent (2%) determined from the
crediting date through the earlier of June 5, 2012 or the determination date and
after June 5, 2012 at an annual rate equal to the sum of the average of the
applicable Intermediate-Term Bond Crediting Rate Alternative for the Plan Year
plus two percent (2%) from the later of June 5 or the crediting date through the
determination date; provided that with respect to periods that a Participant
does not receive the Enhancement on their Account, the annual rate will be equal
to the average of the applicable Stable Value Crediting Rate Alternative,
through June 5, 2012, or the Intermediate-Term Bond Crediting Rate Alternative,
after June 5, 2012, as applicable.

 

(b)          If the amount of the annual or final SPP Benefit Transfer Credit is
positive, a credit will be made to the Participant’s Account.  If the amount of
the SPP Benefit Transfer Credit is negative and if, and only if, (i) the
Participant is an executive officer on the determination date, or (ii) the
Participant is an Employee and member of the Board, but was formerly an
executive officer, then such Participant’s Account will be debited by such
negative amount.  The debit will be made prorata among all distribution options
of the Plan other than fixed payment dates.

 

(c)          The annual SPP Benefit Transfer Credit (including a negative
credit) will be made to the Participant’s Account as of the April 30 (or
immediately preceding

 

14

--------------------------------------------------------------------------------


 

business day) following the determination date.  In the case of a Participant
who is an executive officer, such transfer will be made and determined on or
about the last business day prior to the end of the Company’s Fiscal Year.

 

(d)          For purposes of this section, “determination date” means on or
about March 31; provided that in the case of Participant who is an executive
officer, “determination date” shall mean on or about the last business day prior
to the end of the Company’s Fiscal Year.

 

(e)          Upon a Plan termination on account of a Change-in-Control under
Section 8.3.2, the Plan Administrator shall credit to a Participant’s Account as
of the Plan termination effective date an SPP Benefit Transfer Credit as
determined in this Section 3.3.3 as of the Plan termination effective date.

 

(f)           Notwithstanding the foregoing, a Participant’s final SPP Benefit
Transfer Credit will be determined within 60 days following his or her
Termination of Employment as defined under Section 1.2.44(a).

 

3.3.4     Forfeiture.  A Participant’s SPP Benefit Transfer Credits under this
Section 3.3 and corresponding earnings adjustments under Section 4 are subject
to forfeiture at the time and in the amount provided under Sections 3.3.3(b) and
5.4 and Section A-5 of Appendix A.

 

3.4         ESBP Benefit Transfer Credits.

 

3.4.1     Eligibility.  A Participant who satisfies Section 2.1, who has
received an initial ESBP Benefit Transfer Credit under the Plan, who is employed
by a Participating Employer during the a Plan Year, and who has provided advance
written notice of his retirement/termination date prior to January 11, 2006 will
receive an annual ESBP Benefit Transfer Credit to his Account under the Plan.

 

(a)          For each Plan Year, the annual ESBP Benefit Transfer Credit will be
the difference between (i) the ESBP Benefit determined as of the last day of the
Plan Year as expressed as the actuarial lump sum present value on the
determination date, and (ii) the aggregate amount of the previous ESBP Benefit
Transfer Credits to the Participant’s Account increased by earnings at an annual
rate equal to the sum of the average of the applicable Stable Value Crediting
Rate Alternatives plus two percent (2%), from the crediting dates through the
earlier of June 5, 2012 or the determination date and after June 5, 2012 at an
annual rate equal to the sum of the average of the applicable Intermediate-Term
Bond Crediting Rate Alternative for the Plan Year plus two percent (2%) from the
later of June 5 or the crediting date through the determination date.

 

(b)          The credit to the Participant’s Account will be made as of the
April 30 (or immediately preceding business day) following the determination
date.

 

(c)          For purposes of this section, “determination date” means on or
about March 30.

 

(d)          Upon a Change-in-Control, the Plan Administrator shall credit to a
Participant’s Account as of the date of the Change-in-Control an ESBP Benefit
Transfer Credit as determined in this Section 3.4. as of the date of the
Change-in-Control.

 

15

--------------------------------------------------------------------------------


 

(e)          Notwithstanding the foregoing, a final annual ESBP Benefit Transfer
Credit will be made to the Participant’s Account 60 days following a
Participant’s Termination of Employment as defined under Section 1.2.44(a).

 

3.4.2     Forfeiture.  A Participant who has a Termination of Employment as
defined under Section 1.2.44(a) prior to the attainment of age 55 and completion
of 5 Years of Service will forfeit his or her ESBP Benefit Transfer Credits, and
an amount of Earnings Credits and Enhancement equal to the investment
adjustments that would have been credited on the ESBP Benefit Transfer Credits
at the Stable Value Crediting Rate Alternative plus an annual rate of two
percent (2%) through the earlier of June 5, 2012 or his or her Termination of
Employment and for periods after June 5, 2012, at the Intermediate-Term Bond
Crediting Rate Alternative plus an annual rate of two percent (2%).  The amount
to be forfeited will be made prorata among all distribution options of the Plan.

 

3.5         Discretionary Credits.  The Company in its sole and absolute
discretion may determine in writing for each Participant an amount that shall be
credited the Participant’s Account as a Discretionary Credit.  Any Discretionary
Credit to an executive officer will require the approval of the Compensation
Committee of the Board.  The Plan Administrator shall credit to a Participant’s
Account the amount of a Participating Employer’s Discretionary Credit, if any,
determined for that Participant under this Section.  Such amount shall be
credited as nearly as practicable as of the time or times fixed by the
Participating Employer when awarding such credit.  Any special provisions
relating to Discretionary Credits made on behalf of a Participating Employer’s
Employees will be set forth on an exhibit to the Plan Statement.

 

16

--------------------------------------------------------------------------------


 

SECTION 4

ADJUSTMENTS OF ACCOUNTS

 

4.1                            Establishment of Accounts.  There shall be
established for each Participant an Account which shall be adjusted as provided
under Section 4.

 

4.2                            Adjustments of Accounts.  On each Valuation Date,
the Plan Administrator shall cause the value of the Account (or subaccount) to
be increased (or decreased) for distributions, withdrawals, credits, debits and
investment income, gains or losses charged to the Account.

 

4.3                            Investment Adjustment.  The investment income,
gains and losses shall be determined for the Accounts in accordance with the
following:

 

4.3.1                Participant Elections.  In accordance with Plan Rules and
procedures established by the Plan Administrator, each Participant shall
prospectively elect, as part of the initial enrollment process, and from time to
time thereafter, one or more Crediting Rate Alternatives that shall be used to
measure income, gains and losses until the next Valuation Date.

 

4.3.2                Default Rate.  If a Participant fails to designate one or
more Crediting Rate Alternatives to be used to measure income, gains and losses
with respect to amounts credited to his or her Account, such amounts will be
deemed to be invested in a default Crediting Rate Alternative designated by the
Plan Administrator in accordance with Plan Rules.

 

4.3.3                Crediting.  As of each Valuation Date, each Participant’s
Account shall be adjusted for income, gains and losses as if the Account had in
fact been invested in the Crediting Rate Alternative(s) so selected.

 

4.3.4                Responsibility for Investing Adjustments.  The Plan
Administrator will not be responsible in any manner to any Participant,
Beneficiary or other person for any damages, losses or liabilities, costs or
expenses of any kind arising in connection with any designation or elimination
of a Crediting Rate Alternative or a Participant’s election of a Crediting Rate
Alternative.

 

4.4                            Enhancement.

 

4.4.1                General Rule.  The Account of each Participant who is
employed by the Company or other Affiliate for the entire calendar month will be
credited by an amount equal to the Enhancement multiplied by the balance of the
Account on the first day of the month.  On the last business day of each month,
this amount will be credited according to the Crediting Rate Alternatives in
effect for new Deferral Credits.

 

4.4.2                Exception.  No Enhancement will be credited with respect to
the Participant during the remainder of the Company’s Fiscal Year in which the
Participant becomes an executive committee member or during any of the Company’s
Fiscal Years beginning after the date the Participant becomes an executive
committee member; provided that the Plan Administrator, in its sole discretion,
can cause the forfeiture of the Enhancement credited to a Participant’s Account
during the Company’s Fiscal Year in which a Participant initially becomes an
executive committee member.  In addition, no Enhancement will be credited with
respect to a Participant for any month in a calendar year following the calendar
year in which the Participant’s employment is transferred to a Canadian
Affiliate, unless and until the Participant’s employment is transferred back to
the Company or a U.S. Affiliate.

 

17

--------------------------------------------------------------------------------


 

4.5                            Account Adjustments Upon a Change-in-Control or
Plan Termination.

 

4.5.1                In the event of a Plan termination following a
Change-in-Control under Section 8.3.2 that causes a Trust to be established and
funded pursuant to Section 7.3 where distribution of a Participant’s Account may
not be made from the Trust within 60 days of the event because of restrictions
imposed by Code section 409A, then the Participant’s Account as of the date of
such event will no longer receive adjustments determined pursuant to Sections
4.3 and 4.4.

 

4.5.2                On and after the date of an event described in
Section 4.5.1, the Account will have an investment adjustment determined at an
annual rate equal to the sum of the 10-Year U.S. Treasury Note plus 2%.  The
10-Year U.S. Treasury Note rate will be determined as of the date of the Plan
termination under Section 8.3.2, or if no such rate is available on that date,
the immediately preceding date such rate is available, and reset each calendar
quarter as necessary.

 

18

--------------------------------------------------------------------------------


 

SECTION 5

VESTING

 

5.1                            Deferral Credits and Restoration Match Credits. 
Deferral Credits and Restoration Match Credits (and related Earnings Credits) of
each Participant shall be fully (100%) vested and nonforfeitable at all times
except as otherwise provided.

 

5.2                            Discretionary Credits.  A Participant will be
vested in any Discretionary Credits (and related Earnings Credits) as provided
by the Plan Administrator when such amounts are credited to the Participant’s
Account.

 

5.3                            Enhancement.

 

5.3.1                General Rule.  Except as provided under Section 4.4.2, the
Enhancement credited to a Participant’s Account will become fully vested and
nonforfeitable upon the earliest occurrence of any of the following events while
the Participant is still in the employment of a Participating Employer or other
Affiliate:  (i) the Participant’s death; (ii) the last day of the calendar month
in which a Participant attains age sixty-five (65) years; (iii) the
determination that the Participant is Disabled; (iv) the occurrence of a
Change-in-Control; (v) the Participant’s completion of five (5) Years of
Service; or (vi) such other date as provided in writing to a Participant from
the Plan Administrator.

 

5.3.2                Forfeiture.  Any forfeiture of the Enhancement will occur
as soon as practicable after the Participant’s Termination of Employment. 
Forfeiture of the Enhancement that is not vested under Section 5.3.1 is limited
to the aggregate amount of the Enhancement credited with respect to such amounts
determined without regard to Earnings Credits on such Enhancement.  The amount
of the Enhancement to be forfeited will be debited prorata against the
Participant’s distribution options.

 

5.4                            SPP Benefit Transfer Credit.  A Participant has a
forfeiture of the SPP Benefit to the extent there is a debit as provided in
Section 3.3 or Appendix A.  The forfeiture amount will be debited against a
Participant’s Account.  The debit will be made prorata among all distribution
options of the Plan.

 

5.5                            ESBP Benefit Transfer Credit.  A Participant has
a forfeiture of the ESBP Benefit to the extent there is a forfeiture as provided
in Section 3.4.2.  The forfeiture amount will be debited against a Participant’s
Account.  The debit will be made prorata among all the Participant’s
distribution options under the Plan.

 

5.6                            Failure to Cooperate; Misinformation or Failure
to Disclose.  A Participant’s Account is subject to forfeiture as provided under
Sections 2.6.1.

 

19

--------------------------------------------------------------------------------


 

SECTION 6

DISTRIBUTION

 

6.1                            Distribution Elections.  Except as otherwise
specifically provided in this Plan, a Participant may irrevocably elect for each
Plan Year the form and time of distribution of the credits made to his or her
Account for such Plan Year.

 

6.2                            General Rule.  A Participant’s distribution
election relating to Deferral Credits must be made prior to the date the
Participant’s deferral election becomes irrevocable.  The election shall be made
in the form and manner prescribed by Plan Rules.  Distribution elections for
Base Salary deferrals will also apply to Restoration Match Credits related to
the same Plan Year.  Earnings Credits and Enhancements will be distributed in
the same form and time as in effect for the related Account credit.  All
Discretionary Credits will be distributed in the form of a single lump sum as of
the time determined under Section 6.2.2(b).

 

6.2.1                Form of Distribution.  The Participant may elect among the
following forms of distribution.

 

(a)                               Installments.  A series of annual installments
made over either five (5) years or ten (10) years commencing at a time provided
under Section 6.2.2(a) or (b).  For purposes of Code section 409A, installment
payments will be treated as a series of separate payments at all times.

 

(b)                              Lump Sum.  A single lump sum payment.

 

6.2.2                Time of Payment.  The Participant may elect among the
distribution commencement times described in this section; provided that:
(y) SPP Benefit Transfer Credits determined pursuant to Appendix A,
Section A-4.3 will be distributed as provided in Section 6.2.5(b), and (z) SPP
Benefit Transfer Credits, other than those pursuant to Appendix A,
Section A-4.3, as well as unvested ESBP Benefit Transfer Credits may not be
distributed on a fixed payment date as described in paragraph (c).

 

(a)                               Termination of Employment.  Within 60 days
following the Participant’s Termination of Employment.

 

(b)                              One-Year Anniversary of Termination of
Employment.  Within 60 days following the one-year anniversary of the
Participant’s Termination of Employment.

 

(c)                               Fixed Payment Date.  Within 60 days of
January 1 of the calendar year elected by the Participant at the time of
deferral.  If a Participant has a Termination of Employment as defined in
Section 1.2.44 prior to the fixed payment date, such amount shall be paid on the
earlier of: (i) within 60 days following January 1 in the tenth year following
the year of the Termination of Employment, or (ii) January 1 of the calendar
year elected by the Participant at the time of deferral.  The Plan Administrator
will establish Plan Rules, procedures and limitations on establishing the number
and times of the fixed payment dates available for Participants to elect.

 

20

--------------------------------------------------------------------------------


 

(d)                              Payouts in 2008 and 2009.  During 2007 and
2008, consistent with transition relief available under Code section 409A, and
subject to Plan Rules:

 

(i)                                  Participants had an opportunity to elect
during 2007 to receive a distribution of all or a portion of their Account
valued as of December 31, 2007 to be distributed in January 2008.

 

(ii)                              Participants had an opportunity to elect
during 2007 to receive a distribution of all or a portion of their Bonus
Deferral Credits for 2007 and Performance Share Awards in 2004, if any, to be
credited under this Plan in 2008, to be distributed on the date such Bonus
Deferral Credits or Performance Share Awards would otherwise have been credited
to this Plan, or, with respect to such Performance Share Awards, such other date
as specified in the election form.

 

(iii)                          Participants had an opportunity to elect during
2008 to receive a distribution of all or a portion of their Account valued as of
December 31, 2008 to be distributed in January 2009.

 

(iv)                          Participants had an opportunity to elect during
2008 to receive a distribution of all or a portion of their Bonus Deferral
Credits for 2008, if any, to be credited under this Plan in 2009, to be
distributed on the date such Bonus Deferral Credits would otherwise have been
credited to this Plan.

 

6.2.3                Installment Amounts.  The amount of the annual installments
shall be determined by dividing the amount of the vested portion of the Account
as of the most recent Valuation Date preceding the date the installment is being
paid by the number of remaining installment payments to be made (including the
payment being determined).

 

6.2.4                Small Benefit.  Subject to Section 6.3, in the event that
the vested Account balance of a Participant who has died or experienced a
Termination of Employment under the Plan is less than the applicable dollar
amount under Code section 402(g)(1)(B) for that Plan Year as of the date on
which the Plan Administrator makes such determinations, the Plan Administrator
(on behalf of the Company) reserves the right to have the Participant’s entire
Account paid in the form of a single lump sum payment, provided the Plan
Administrator’s exercise of discretion (on behalf of the Company) complies with
the requirements of Treas. Reg. Sec. 1.409A-3(j)(4)(v).

 

6.2.5                Default.  If for any reason a Participant shall have failed
to make a timely designation of the form or time of distribution with respect to
credits for a Plan Year (including reasons entirely beyond the control of the
Participant), except as provided in Section 6.2.6, the distribution shall be
made as indicated below:

 

(a)                               In the case of SPP Benefit Transfer Credits,
other than those pursuant to Appendix A, Section A-4.3 -  a single lump sum
within 60 days following the one-year anniversary of the Participant’s
Termination of Employment.

 

21

--------------------------------------------------------------------------------


 

(b)                              In the case of SPP Benefit Transfer Credits
pursuant to Appendix A, Section A-4.3:

 

(i)                               Twenty-four (24) monthly installment payments
commencing within 60 days following the Participant’s Termination of Employment;

 

(ii)                            Each monthly installment payment will be
determined by dividing: (A) the amount of the vested portion of the Account
attributable to Appendix A, Section A-4.3 and an amount of Earnings Credits
equal to the investment adjustment that would have been credited on such SPP
Benefit Transfer Credits at the Stable Value Crediting Rate Alternative through
the most recent Valuation Date preceding the earlier of June 5, 2012 or date the
installment is due, and after June 5, 2012, at the Intermediate-Term Bond
Crediting Rate Alternative through the most recent Valuation Date preceding the
date the installment is due, by (B) twenty-four (24), less the number of monthly
installment payments that have previously been made from the Plan.

 

(c)                               In all other cases - a single lump sum payment
within 60 days following the Participant’s Termination of Employment.

 

6.2.6                Crediting of Amounts after Benefit Distribution. 
Notwithstanding any provision in this Plan Statement to the contrary other than
Section 6.3:

 

(a)                               Deferral and Restoration Match Credits.

 

(i)                                Lump Sum Distribution.  If Deferral or
Restoration Match Credits are due after the complete distribution of the
Participant’s vested Account balance, or subaccount balance to which such
Deferral or Restoration Match Credit relate, then such subsequent credits will
be made to the Account and paid to the Participant in a single lump sum cash
payment within 60 days of being credited to the Account.

 

(ii)                            Installment Distribution.  If Deferral or
Restoration Match Credits are due after a related installment distribution
occurs, then such subsequent credits will be made to the Account and included to
determine the amount of the remaining scheduled payments as applicable.

 

(b)                              SPP or ESBP Benefit Transfer Credit.  The SPP
Benefit Transfer Credit other than those pursuant to Appendix A, Section A-4.3
or ESBP Benefit Transfer Credit, as applicable, arising after a Participant’s
Termination of Employment pursuant to Sections 3.3.3(f) and 3.4.1(e) shall be
distributed in a single lump sum within 60 days following the Termination of
Employment.

 

6.2.7                Vesting in Benefits After the Distribution Date.  No
portion of a Participant’s Account will be distributed prior to being vested. 
Subject to Section 6.3, if Participant is scheduled to receive a distribution of
a portion of his or her Account that is not vested, such unvested amount will
not be paid until subsequently vested, at which time it will be paid out in
accordance with the respective distribution election.

 

22

--------------------------------------------------------------------------------


 

6.2.8                No Spousal Rights.  No spouse, former spouse, Beneficiary
or other person shall have any right to participate in the Participant’s
designation of a form or time of payment.

 

6.3                            Six-Month Suspension for Specified Employees. 
Notwithstanding any other provision in this Section 6 to the contrary, if a
Participant is a Specified Employee at Termination of Employment, then any
distributions arising on account of the Participant’s Termination of Employment
(other than on account of death) that are due shall be suspended and not be made
until (6) months have elapsed since such Participant’s Termination of Employment
(or, if earlier, upon the date of the Participant’s death).  Any payments that
were otherwise payable during the six-month suspension period referred to in the
preceding sentence, will be paid within 60 days after the end of such six-month
suspension period.

 

6.4                            Distribution on Account of Death.  Upon the death
of a Participant, the Participant’s Account balance will be paid to the
Participant’s Beneficiary in a single lump sum within 90 days following the
Participant’s death.

 

6.5                            Distribution on Account of Unforeseeable
Emergency.

 

6.5.1                When Available.  A Participant may receive a distribution
from the vested portion of his or her Account (which shall be deemed to include
the deferral that would have been made but for the cancellation under
Section 6.5.3) if the Plan Administrator determines that such distribution is on
account of an Unforeseeable Emergency and the conditions in Section 6.5.2 have
been fulfilled.  To receive such a distribution, the Participant must request a
distribution by filing an application with the Plan Administrator and furnish
such supporting documentation as the Plan Administrator may require.  In the
application, the Participant shall specify the basis for the distribution and
the dollar amount to be distributed.  If such request is approved by the Plan
Administrator, distribution shall be made in a lump sum payment within 60 days
following the approval by the Plan Administrator of the completed application.

 

6.5.2                Limitations.  The amount that may be distributed with
respect to a Participant’s Unforeseeable Emergency shall not exceed the amounts
necessary to satisfy the emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise by liquidation
of the Participant’s assets (to the extent the liquidation of such assets would
not itself cause severe financial hardship), and/or cancellation of deferrals
pursuant to Section 6.5.3, provided the determination of such limitation is
consistent with the requirements of Code section 409A(a)(2)(B)(ii).

 

6.5.3                Cancellation of Deferral Elections.  As provided by
Section 2.12, in the event of a distribution under Section 6.5.1 the Plan
Administrator will cancel the Participant’s deferral elections for the balance
of the applicable Plan Year.

 

6.6                            Designation of Beneficiaries.

 

6.6.1                Right to Designate or Revoke.

 

(a)                               Each Participant may designate one or more
primary Beneficiaries or secondary Beneficiaries to receive all or a specified
part of such Participant’s vested Account in the event of such Participant’s
death.  If fewer than all designated primary or secondary Beneficiaries
predecease the Participant, then the amount

 

23

--------------------------------------------------------------------------------


 

of such predeceased Beneficiary’s portion shall be allocated to the remaining
primary or secondary Beneficiaries, as the case may be.

 

(b)                              The Participant may change or revoke any such
designation from time to time without notice to or consent from any spouse, any
person named as Beneficiary or any other person.

 

(c)                               No such designation, change or revocation
shall be effective unless completed and filed with the Plan Administrator in
accordance with Plan Rules during the Participant’s lifetime.

 

6.6.2                Failure of Designation.  If a Participant:

 

(a)                               fails to designate a Beneficiary,

 

(b)                              designates a Beneficiary and thereafter revokes
such designation without naming another Beneficiary, or

 

(c)                             designates one or more Beneficiaries and all
such Beneficiaries so designated fail to survive the Participant, such
Participant’s vested Account, shall be payable to the first class of the
following classes of automatic Beneficiaries:

 

Participant’s surviving spouse

Representative of Participant’s estate

 

6.6.3                Disclaimers by Beneficiaries.  A Beneficiary entitled to a
distribution of all or a portion of a deceased Participant’s vested Account may
disclaim an interest therein subject to the Plan Rules.

 

6.6.4                Special Rules.  Unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, the following
rules shall apply:

 

(a)                               If there is not sufficient evidence that a
person designated as a Beneficiary was living at the time of the death of the
Participant, it shall be deemed that the Beneficiary was not living at the time
of the death of the Participant.

 

(b)                              The automatic Beneficiaries specified in
Section 6.6.2 and the Beneficiaries designated by the Participant shall become
fixed at the time of the Participant’s death (subject to Section 6.6.3) so that,
if a Beneficiary survives the Participant but dies before the receipt of all
payments due such Beneficiary hereunder, such remaining payments shall be
payable to the representative of such Beneficiary’s estate.

 

(c)                               If the Participant designates as a Beneficiary
the person who is the Participant’s spouse on the date of the designation,
either by name or by relationship, or both, the dissolution, annulment or other
legal termination of the marriage between the Participant and such person shall
automatically revoke such designation.  The foregoing shall not prevent the
Participant from designating a former spouse as a beneficiary on a form that is
both executed by the Participant and received by the Plan Administrator
(i) after the date of the legal termination of the marriage

 

24

--------------------------------------------------------------------------------


 

between the Participant and such former spouse and (ii) during the Participant’s
lifetime.

 

(d)                              A finalized marriage (other than a common law
marriage) of a Participant subsequent to the date of filing of a Beneficiary
designation shall revoke such designation unless the Participant’s new spouse
had previously been designated as the Beneficiary.

 

(e)                               Any designation of a nonspouse Beneficiary by
name that is accompanied by a description of relationship to the Participant
shall be given effect without regard to whether the relationship to the
Participant exists either then or at the Participant’s death.

 

(f)                                Any designation of a Beneficiary only by
statement of relationship to the Participant shall be effective only to
designate the person or persons standing in such relationship to the Participant
at the Participant’s death.

 

6.7                            Facility of Payment.

 

6.7.1                Legal Disability.  In case of the legal disability,
including minority, of an individual entitled to receive any payment under this
Plan, payment shall be made, if the Plan Administrator shall be advised of the
existence of such condition:

 

(a)                               to the duly appointed guardian, conservator or
other legal representative of such individual, or

 

(b)                              to a person or institution entrusted with the
care or maintenance of the incompetent or disable Participant or Beneficiary,
provided such person or institution has satisfied the Plan Administrator that
the payment will be used for the best interest and assist in the care of such
individual, and provided further, that no prior claim for said payment has been
made by a duly appointed guardian, conservator or other legal representative of
such individual.

 

6.7.2                Discharge of Liability.  Any payment made in accordance
with the foregoing provisions of this Section 6.7 shall constitute a complete
discharge of any liability or obligation of the Participating Employers under
this Plan.

 

6.8                            Tax Withholding.  The Participating Employer (or
any other person legally obligated to do so) shall withhold the amount of any
federal, state or local income tax, payroll tax or other tax that the payer
reasonably determines is required to be withheld under applicable law with
respect to any amount payable under this Plan.  All benefits otherwise due
hereunder shall be reduced by the amount to be withheld.

 

6.9                            Payments Upon Rehire.  If a Participant who is
receiving installment payments or due a deferred lump sum payment under this
Plan is rehired, the payments will continue in accordance with the prior
distribution elections.

 

6.10                    Application for Distribution.  A Participant may be
required to make application to receive payment and to complete other forms and
furnish other documentation required by the Plan Administrator.  Distribution
shall not be made to any Beneficiary until such Beneficiary shall have filed an
application for benefits in a form acceptable to the Plan Administrator and

 

25

--------------------------------------------------------------------------------


 

such application shall have been approved by the Plan Administrator and the Plan
Administrator has determined that the applicant is entitled to payment.

 

6.11                    Acceleration of Distributions.  The Plan Administrator
in its sole discretion may exercise discretion on behalf of the Company to
accelerate the distribution of any payment under this Plan to the extent allowed
under Code section 409A.

 

6.12                    Delay of Distributions.  The Plan Administrator in its
sole discretion may exercise discretion on behalf of the Company to delay the
distribution of any payment under this Plan to the extent allowed under Code
section 409A, including, but not limited to, as necessary to maximize the
Company’s tax deductions as allowed pursuant to Code section 162(m) or to avoid
violation of federal securities or other applicable law.

 

26

--------------------------------------------------------------------------------


 

SECTION 7

SOURCE OF PAYMENTS; NATURE OF INTEREST

 

7.1                            Source of Payments.

 

7.1.1                General Assets.  Each Participating Employer will pay, from
its general assets, the distribution of the Participant’s Account under
Section 6, and all costs, charges and expenses relating thereto.

 

7.1.2                Trust.  Upon a Change-in-Control that causes the Plan to be
terminated under Section 8.3.2, the trustee of the Trust will make distributions
to Participants and Beneficiaries from the Trust in satisfaction of a
Participating Employer’s obligations to make distributions under this Plan in
accordance with and subject to the terms of the Trust to the extent such
payments are not otherwise made directly by the Participating Employer.

 

7.2                            Unfunded Obligation.  The obligation of the
Participating Employers to make payments under this Plan constitutes only the
unsecured (but legally enforceable) promise of the Participating Employers to
make such payments.  Participants and their Beneficiaries, heirs, successors and
assigns shall have no legal or equitable rights, claims or interests in any
specific property or assets of the Company or a Participating Employer, nor
shall they be beneficiaries of, or have any rights, claims or interests in any
life insurance policies, annuity contracts or the proceeds therefrom owned or
which may be acquired by the Company.

 

7.3                            Establishment of Trust.  The Participating
Employers shall have no obligation to establish or maintain any fund, trust or
account (other than a bookkeeping account or reserve) for the purpose of funding
or paying the benefits promised under this Plan except as provided in the
Trust.  The Participating Employers may from time to time transfer to the Trust
cash, or other marketable securities or other property acceptable to the trustee
in accordance with the terms of the Trust.  If the Participating Employers have
deposited funds in the Trust, such funds shall remain the sole and exclusive
property of the Participating Employer that deposited such funds.

 

7.4                            Spendthrift Provision.  Except as otherwise
provided in this Section 7.4, no Participant or Beneficiary shall have any
interest in any Account which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Participating
Employers.  The Plan Administrator shall not recognize any such effort to convey
any interest under this Plan.  No benefit payable under this Plan shall be
subject to attachment, garnishment, or execution following judgment or other
legal process before actual payment to such person.

 

7.4.1                Right to Designate Beneficiary.  The power to designate
Beneficiaries to receive the Account of a Participant in the event of such
Participant’s death shall not permit or be construed to permit such power or
right to be exercised by the Participant so as thereby to anticipate, pledge,
mortgage or encumber such Participant’s Account or any part thereof, and any
attempt of a Participant so to exercise said power in violation of this
provision shall be of no force and effect and shall be disregarded by the
Participating Employers.

 

7.4.2                Plan Administrator’s Right to Exercise Discretion.  This
Section 7.4 shall not prevent the Plan Administrator from exercising, in its
discretion, any of the applicable powers and options granted to it under any
applicable provision hereof.

 

27

--------------------------------------------------------------------------------


 

7.5                            Compensation Recovery (Recoupment). 
Notwithstanding any other provision of the Plan, a Participant who engaged in
intentional misconduct that contributed directly or indirectly, in whole or in
part, to the need for a restatement of the Company’s consolidated financial
statements and who becomes subject to the Company’s recoupment policy as adopted
by the Compensation Committee of the Company’s Board of Directors and amended
from time to time (“Recoupment Policy”) may have all or a portion of his or her
benefit under this Plan forfeited and/or all or a portion of any distributions
payable to the Participant or his or her Beneficiary recovered by the Company.

 

7.5.1                Any Deferral Credit and related Earnings Credits resulting
from the deferral of Eligible Compensation that is subject to recovery under the
Recoupment Policy may be forfeited and, in such event, a corresponding
adjustment will be made to the Participant’s Account balance.

 

7.5.2                If a Participant has commenced distributions and is subject
to a claim for recovery under the Recoupment Policy, then the Company may,
subject to any limitations under Code section 409A, retain all or any portion of
the Participant’s (or his or her Beneficiary’s) taxable distribution, net of
state, federal or foreign tax withholding, to satisfy such claim.

 

28

--------------------------------------------------------------------------------


 

SECTION 8

ADOPTION, AMENDMENT AND TERMINATION

 

8.1                            Adoption.  With the prior approval of the Plan
Administrator, an Affiliate may adopt the Plan and become a Participating
Employer by furnishing to the Plan Administrator a certified copy of a
resolution of its board of directors adopting this Plan.

 

8.2                            Amendment.

 

8.2.1                General Rule.  The Company, by action of its Board of
Directors, or by action of a person so authorized by resolution of the Board of
Directors and subject to any limitations or conditions in such authorization,
may at any time amend the Plan, in whole or in part, for any reason, including
but not limited to tax, accounting or insurance changes, a result of which may
be to terminate the Plan for future deferrals provided, however, that no
amendment shall be effective to decrease the benefits, nature or timing thereof
payable under the Plan to any Participant with respect to deferrals made (and
benefits thereafter accruing) prior to the date of such amendment.  Written
notice of any amendment shall be given each Participant then participating in
the Plan.

 

8.2.2                Amendment to Benefit of Executive Officer.  Any amendment
to the benefit of an executive officer under this Plan, to the extent approval
of such amendment by the Board would be required by the Securities and Exchange
Commission and its regulations or the rules of any applicable securities
exchange, will require the approval of the Board.

 

8.2.3                No Oral Amendments.  No modification of the terms of this
Plan Statement shall be effective unless it is in writing.  No oral
representation concerning the interpretation or effect of this Plan Statement
shall be effective to amend this Plan Statement.

 

8.3                            Termination and Liquidation.

 

8.3.1                General Rule.

 

(a)                               To the extent necessary or reasonable to
comply with any changes in law, the Board may at any time terminate and
liquidate this Plan, provided such termination and liquidation satisfies the
requirements of Code section 409A.

 

(b)                              To the extent that a Participant’s benefit
under the Plan will be immediately included in the income of the Participant, as
determined by a court of competent jurisdiction or the Internal Revenue Service,
to the extent permitted under Code section 409A, the Board may terminate and
liquidate this Plan, in whole or in part, as it relates to the impacted
Participant.

 

8.3.2                Plan Termination and Liquidation on Account of a
Change-in-Control.  Upon a Change-in-Control, the Plan will terminate and
payment of all amounts under the Plan will be accelerated if and to the extent
provided in this Section 8.3.2.

 

(a)                               The Plan will be terminated effective as of
the first date on which there has occurred both (i) a Change-in-Control under
Section 1.2.8, and (ii) a funding of the Trust on account of such
Change-in-Control (referred to herein as the “Plan termination effective date”)
unless, prior to such Plan termination effective date, the Board affirmatively
determines that the Plan will not be terminated as of such

effective date. The Board will be deemed to have taken action to irrevocably
terminate the Plan as of the Plan termination effective date by its failure to
affirmatively determine that the Plan will not terminate as of such date.

 

29

--------------------------------------------------------------------------------


 

(b)                              The determination by the Board under paragraph
(a) constitutes a determination that such termination will satisfy the
requirements of Code section 409A, including an agreement by the Company that it
will take such additional action or refrain from taking such action as may be
necessary to satisfy the requirements necessary to terminate and liquidate the
Plan under paragraph (c) below.

 

(c)                               In the event the Board does not affirmatively
determine not to terminate the Plan as provided in paragraph (a), such
termination shall be subject to either (i) or (ii), as follows:

 

(i)                                  If the Change-in-Control qualifies as a
“change in control event” for purposes of Code section 409A, payment of all
amounts under the Plan will be accelerated and made in a lump sum as soon a
administratively practicable but not more than 90 days following the Plan
termination effective date, provided the requirements of Treasury Regulation
Section 1.409A-3(j)(4)(ix)(B) have been satisfied.

 

(ii)                              If the Change-in-Control does not qualify as a
“change in control event” for purposes of Code section 409A, payment of all
amounts under the Plan will be accelerated and made in a lump sum as soon as
administratively practicable but not more than 60 days following the 12 month
anniversary of the Plan termination effective date, provided the requirements of
Treasury Regulation Section 1.409A-3(j)(4)(ix)(C) have been satisfied.

 

30

--------------------------------------------------------------------------------


 

SECTION 9

CLAIM PROCEDURES

 

9.1                            Claims Procedure.  Until modified by the Plan
Administrator, the claim and review procedures set forth in this Section shall
be the mandatory claim and review procedures for the resolution of disputes and
disposition of claims filed under this Plan.  An application for a distribution
or withdrawal shall be considered as a claim for the purposes of this Section.

 

9.1.1                Initial Claim.  An individual may, subject to any
applicable deadline, file with the Plan Administrator a written claim for
benefits under this Plan in a form and manner prescribed by the Plan
Administrator.

 

(a)                               If the claim is denied in whole or in part,
the Plan Administrator shall notify the claimant of the adverse benefit
determination within ninety (90) days after receipt of the claim.

 

(b)                              The ninety (90) day period for making the claim
determination may be extended for ninety (90) days if the Plan Administrator
determines that special circumstances require an extension of time for
determination of the claim, provided that the Plan Administrator notifies the
claimant, prior to the expiration of the initial ninety (90) day period, of the
special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

 

9.1.2                Notice of Initial Adverse Determination.  A notice of an
adverse determination shall set forth in a manner calculated to be understood by
the claimant.

 

(a)                               The specific reasons for the adverse
determinations,

 

(b)                              references to the specific provisions of this
Plan Statement (or other applicable Plan document) on which the adverse
determination is based,

 

(c)                               a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary, and

 

(d)                              a description of the claim and review
procedures, including the time limits applicable to such procedure, and a
statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse determination on review.

 

9.1.3                Request for Review.  Within sixty (60) days after receipt
of an initial adverse benefit determination notice, the claimant may file with
the Plan Administrator a written request for a review of the adverse
determination and may, in connection therewith submit written comments,
documents, records and other information relating to the claim benefits.  Any
request for review of the initial adverse determination not filed within sixty
(60) days after receipt of the initial adverse determination notice shall be
untimely.

 

9.1.4                Claim on Review.  If the claim, upon review, is denied in
whole or in part, the Plan Administrator shall notify the claimant of the
adverse benefit determination within sixty (60) days after receipt of such a
request for review.

 

31

--------------------------------------------------------------------------------


 

(a)                               The sixty (60) day period for deciding the
claim on review may be extended for sixty (60) days if the Plan Administrator
determines that special circumstances require an extension of time for
determination of the claim, provided that the Plan Administrator notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

 

(b)                              In the event that the time period is extended
due to a claimant’s failure to submit information necessary to decide a claim on
review, the claimant shall have sixty (60) days within which to provide the
necessary information and the period for making the claim determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information or, if earlier, the expiration of sixty (60)
days.

 

(c)                               The Plan Administrator’s review of a denied
claim shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

9.1.5                Notice of Adverse Determination for Claim on Review.  A
notice of an adverse determination for a claim on review shall set forth in a
manner calculated to be understood by the claimant.

 

(a)                               the specific reasons for the denial,

 

(b)                              references to the specific provisions of this
Plan Statement (or other applicable Plan document) on which the adverse
determination is based,

 

(c)                               a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all  documents, records, and other information relevant to the claimant’s claim
for benefits,

 

(d)                              a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain information
about such procedures, and

 

(e)                               a statement of the claimant’s right to bring
an action under ERISA section 502(a).

 

9.2                            Rules and Regulations.

 

9.2.1                Adoption of Rules.  Any rule not in conflict or at variance
with the provisions hereof may be adopted by the Plan Administrator.

 

9.2.2                Specific Rules.

 

(a)                               No inquiry or question shall be deemed to be a
claim or a request for a review of a denied claim unless made in accordance with
the established claim procedures.  The Plan Administrator may require that any
claim for benefits and any request for a review of a denied claim be filed on
forms to be furnished by the Plan Administrator upon request.

 

32

--------------------------------------------------------------------------------


 

(b)                              All decisions on claims and on requests for a
review of denied claims shall be made by the Plan Administrator unless delegated
as provided for in the Plan, in which case references in this Section 9 to the
Plan Administrator shall be treated as references to the Plan Administrator’s
delegate.

 

(c)                               Claimants may be represented by a lawyer or
other representative at their own expense, but the Plan Administrator reserves
the right to require the claimant to furnish written authorization and establish
reasonable procedures for determining whether an individual has been authorized
to act on behalf of a claimant.  A claimant’s representative shall be entitled
to copies of all notices given to the claimant.

 

(d)                              The decision of the Plan Administrator on a
claim and on a request for a review of a denied claim may be provided to the
claimant in electronic form instead of in writing at the discretion of the Plan
Administrator.

 

(e)                               In connection with the review of a denied
claim, the claimant or the claimant’s representative shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information necessary to make a benefit determination
accompanies the filing.

 

(f)                                The time period within which a benefit
determination will be made shall begin to run at the time a claim or request for
review is filed in accordance with the claims procedures, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing.

 

(g)                               The claims and review procedures shall be
administered with appropriate safeguards to that benefit claim determinations
are made in accordance with governing plan documents and, where appropriate, the
plan provisions have been applied consistently with respect to similarly
situated claimants.

 

(h)                              The Plan Administrator may, in its discretion,
rely on any applicable statute of limitation or deadline as a basis for denial
of any claim.

 

9.3                            Limitations and Exhaustion.

 

9.3.1                Claims.  No claim shall be considered under these
administrative procedures unless it is filed with the Plan Administrator within
two (2) years after the Participant knew (or reasonably should have known) of
the general nature of the dispute giving rise to the claim.  Every untimely
claim shall be denied by the Plan Administrator without regard to the merits of
the claim.

 

9.3.2                Lawsuits.  No suit may be brought by or on behalf of any
Participant or Beneficiary on any matter pertaining to this Plan unless the
action is commenced in the proper forum within two (2) years from the earlier
of:

 

(a)                               the date the Participant knew (or reasonably
should have known) of the general nature of the dispute giving rise to the
action, or

 

(b)                              the date the claim was denied.

 

33

--------------------------------------------------------------------------------


 

9.3.3                Exhaustion of Remedies.  These administrative procedures
are the exclusive means for resolving any dispute arising under this Plan.  As
to such matters:

 

(a)                               no Participant or Beneficiary shall be
permitted to litigate any such matter unless a timely claim has been filed under
these administrative procedures and these administrative procedures have been
exhausted, and

 

(b)                              determinations by the Plan Administrator
(including determinations as to whether the claim was timely filed shall be
afforded the maximum deference permitted by law.

 

9.3.4                Imputed Knowledge.  For the purpose of applying the
deadlines to file a claim or a legal action, knowledge of all facts that a
Participant knew or reasonably should have known shall be imputed to every
claimant who is or claims to be a Beneficiary of the Participant or otherwise
claims to derive an entitlement by reference to the Participant for the purpose
of applying the previously specified periods.

 

34

--------------------------------------------------------------------------------


 

SECTION 10

PLAN ADMINISTRATION

 

10.1                    Plan Administration

 

10.1.1        Administrator.  The Company’s Vice President, Pay & Benefits (or
any successor thereto) is the “administrator” of the Plan for purposes of
section 3(16)(A) of ERISA.  Except as otherwise expressly provided herein, the
Plan Administrator shall control and manage the operation and administration of
this Plan and make all decisions and determinations.

 

10.1.2        Authority and Delegation.  The Plan Administrator is authorized
to:

 

(a)                               Appoint one or more individuals or entities
and delegate such of his or her powers and duties as he or she deems desirable
to any individual or entity, in which case every reference herein made to Plan
Administrator shall be deemed to mean or include the individual or entity as to
matters within their jurisdiction.  Such individual may be an officer or other
employee of a Participating Employer or Affiliate, provided that any delegation
to an employee of a Participating Employer or Affiliate will automatically
terminate when he or she ceases to be an employee.  Any delegation may be
rescinded at any time; and

 

(b)                              Select, employ and compensate from time to time
such agents or consultants as the Plan Administrator may deem necessary or
advisable in carrying out its duties and to rely on the advice and information
provided by them.

 

10.1.3        Determination.  The Plan Administrator shall make such
determinations as may be required from time to time in the administration of
this Plan.  The Plan Administrator shall have the discretionary authority and
responsibility to interpret and construe this Plan Statement and to determine
all factual and legal questions under this Plan, including but not limited to
the entitlement of Participants and Beneficiaries, and the amounts of their
respective interests.  Each decision of the Plan Administrator shall be final
and binding upon all parties.  Benefits under the Plan will be paid only if the
Plan Administrator decides in its discretion that the applicant is entitled to
them.

 

10.1.4        Reliance.  The Plan Administrator may act and rely upon all
information reported to it hereunder and need not inquire into the accuracy
thereof, nor be charged with any notice to the contrary.

 

10.1.5        Rules and Regulations.  Any rule, regulation, policy, practice or
procedure not in conflict or at variance with the provisions hereof may be
adopted by the Plan Administrator.

 

10.2                    Conflict of Interest.  If any individual to whom
authority has been delegated or redelegated hereunder shall also be a
Participant in this Plan, such Participant shall have no authority with respect
to any matter specially affecting such Participant’s individual interest
hereunder or the interest of a person superior to him or her in the organization
(as distinguished from the interests of all Participants and Beneficiaries or a
broad class of Participants and Beneficiaries), all such authority being
reserved exclusively to other individuals as the case may be, to the exclusion
of such Participant, and such Participant shall act only in such Participant’s
individual capacity in connection with any such matter.

 

35

--------------------------------------------------------------------------------


 

10.3                    Service of Process.  In the absence of any designation
to the contrary by the Plan Administrator, the General Counsel of the Company is
designated as the appropriate and exclusive agent for the receipt of service of
process directed to this Plan in any legal proceeding, including arbitration,
involving this Plan.

 

10.4                    Choice of Law.  Except to the extent that federal law is
controlling, this Plan Statement will be construed and enforced in accordance
with the laws of the State of Minnesota.

 

10.5                    Responsibility for Delegate.  No person shall be liable
for an act or omission of another person with regard to a responsibility that
has been allocated to or delegated to such other person pursuant to the terms of
the Plan Statement or pursuant to procedures set forth in the Plan Statement.

 

10.6                    Expenses.  All expenses of administering the benefits
due under this Plan shall be borne by the Participating Employers.

 

10.7                    Errors in Computations.  It is recognized that in the
operation and administration of the Plan certain mathematical and accounting
errors may be made or mistakes may arise by reason of factual errors in
information supplied to the Plan Administrator or trustee.  The Plan
Administrator shall have power to cause such equitable adjustments to be made to
correct for such errors as the Plan Administrator, in its sole discretion,
considers appropriate.  Such adjustments shall be final and binding on all
persons.

 

10.8                    Indemnification.  In addition to any other applicable
provisions for indemnification, the Participating Employers jointly and
severally agree to indemnify and hold harmless, to the extent permitted by law,
each director, officer and Employee of the Participating Employers against any
and all liabilities, losses, costs or expenses (including legal fees) of
whatsoever kind and nature which may be imposed on, incurred by or asserted
against such person at any time by reason of such person’s services as an
administrator in connection with this Plan, but only if such person did not act
dishonestly, or in bad faith, or in willful violation of the law or regulations
under which such liability, loss, cost or expense arises.

 

10.9                    Notice.  Any notice required under this Plan Statement
may be waived by the person entitled thereto.

 

36

--------------------------------------------------------------------------------


 

SECTION 11

CONSTRUCTION

 

11.1                    ERISA Status.  This Plan was adopted and is maintained
with the understanding that it is an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees as provided in section 201(2), section
301(a)(3) and section 401(a)(1) of ERISA.  This Plan shall be interpreted and
administered accordingly.

 

11.2                    IRC Status.  This Plan is intended to be a nonqualified
deferred compensation arrangement that will comply in form and operation with
the requirements of Code section 409A and this Plan will be construed and
administered in a manner that is consistent with and gives effect to such
intention.

 

11.3                    Rules of Document Construction.  In the event any
provision of this Plan Statement is held invalid, void or unenforceable, the
same shall not affect, in any respect whatsoever, the validity of any other
provision of this Plan.  The titles given to the various Sections of this Plan
Statement are inserted for convenience of reference only and are not part of
this Plan Statement, and they shall not be considered in determining the scope,
purpose, meaning or intent of any provision hereof.  The provisions of this Plan
Statement shall be construed as a whole in such manner as to carry out the
provisions thereof and shall not be construed separately without relation to the
context.

 

11.4                    References to Laws.  Any reference in this Plan
Statement to a statute or regulation shall be considered also to mean and refer
to any subsequent amendment or replacement of that statute or regulation unless,
under the circumstances, it would be inappropriate to do so.

 

11.5                    Appendices.  The Plan provisions that have application
to a limited number of Participants or that otherwise do not apply equally to
all Participants may be described in an appendix to this Plan Statement.  In the
event of a conflict between the terms of an appendix and the terms of the
remainder of this Plan Statement, the appendix will control.

 

37

--------------------------------------------------------------------------------


 

APPENDIX A

 

SPP Benefit

 

A-1                        Purpose and Application.  The purpose of this
Appendix A to this Plan Statement is to establish the rules for determining the
amount of the SPP Benefit Transfer Credit under this Plan.

 

A-2                        Background.

 

A-2.1            Transfer Credits.  The Company has adopted and maintained
several nonqualified supplemental pension plans to provide retirement income to
a select group of highly compensated and key management employees in excess of
the retirement income that can be provided under the Target Pension Plan on
account of limitations imposed by the Code.  Effective April 30, 2002, the
Company began converting the accrued supplemental pension benefits of certain
participants to credits under this Plan as adjusted annually to reflect changes
in such benefits.

 

A-2.2            Cash Balance Formula.  Effective January 1, 2003, the Target
Pension Plan was amended to add a cash balance pension plan formula (referred to
as the “personal pension account”).  Depending on the date participation
commences or an election was made, a Participant who has a benefit under the
Target Pension Plan may have his or her accrued benefit under such plan based
solely on the final average pay formula (the “traditional formula”), solely on
the personal pension account, or a combination of the traditional formula
(frozen as of December 31, 2002) and the personal pension account.

 

A-3                        Definitions.

 

A-3.1            SPP I     “SPP I” means the Target Corporation SPP I.

 

A-3.2            SPP II   “SPP II” means the Target Corporation SPP II.

 

A-3.3            SPP III  “SPP III” means the Target Corporation SPP III.

 

A-4                        SPP Benefit.  Each Participant’s SPP Benefit is equal
to the sum of the benefits under Section A-4.1, Section A-4.2 and Section A-4.3.

 

A-4.1            Traditional Formula Benefit.  A Participant’s SPP Benefit is
the excess, if any, of the monthly pension benefit under (a) over the monthly
pension benefit under (b):

 

(a)                               The monthly pension benefit the Participant
would be entitled to under the Target Pension Plan, based on the “traditional
formula,” if such formula were applied

 

(i)                 without regard to the maximum benefit limitation required by
Code section 415;

 

(ii)               without regard to the maximum compensation limitation under
Code section 401(a)(17);

 

(iii)             as if the definition of “certified earnings” under the Target
Pension Plan for a plan year included compensation that would have been paid in
the plan year in the absence of the Participant’s election to defer payment of

 

38

--------------------------------------------------------------------------------


 

the compensation to a later date pursuant to the provisions of a deferred
compensation plan;

 

(iv)             without regard to the alternative benefit formula of Sections
4.6(a)(3) and 4.6(b)(2) of the Target Pension  Plan.

 

(b)                              The monthly pension benefit the Participant is
entitled to receive under the Target Pension Plan on account of the “traditional
formula.”

 

A-4.2            Personal Pension Account.  A Participant’s SPP Benefit includes
the excess, if any, of the amount determined under (a) over the amount
determined under (b):

 

(a)                               The amount that would have been credited each
quarter (including both “pay credits” and “interest credits”) to the
Participant’s “personal pension account” under the Target Pension Plan, if such
account were applied:

 

(i)                 without regard to the maximum benefit limitations required
by Code section 415;

 

(ii)               without regard to the maximum compensation limitation under
Code section 401(a)(17);

 

(iii)             as if the definition of “certified earnings” under the Target
Pension Plan for a calendar quarter included compensation that would have been
paid during such calendar quarter in the absence of the Participant’s election
to defer payment of the compensation to a later date pursuant to the provisions
of a deferred compensation plan;

 

(iv)             as if a distribution had been made from such account equal to
any SPP Benefit Transfer Credits made under Section 3.3.

 

(b)                              The amount of the credits actually made to the
Participant’s “personal pension account” under the Target Pension Plan.

 

A-4.3            SPP III.  For a Participant who was participating in SPP III,
the Participant’s SPP Benefit includes the actuarial equivalent lump sum present
value of the monthly pension benefit under (a) over the monthly pension benefit
under (b):

 

(a)                               The monthly pension benefits determined under
Section A-4.1(a) determined by treating the Participant as five (5) years older
than his or her actual age solely for purposes of determining the early
reduction factor (but in no case shall the Participant’s age be deemed to be
greater than age 65).

 

(b)                              The monthly pension benefits determined under
Section A-4.1(a).

 

A-4.4            Company Determination.  The actuarial lump sum present value of
a Participant’s benefit determined under this Appendix A will be determined by
the Company, in its sole and absolute discretion, by using such factors and
assumptions as the Company considers appropriate in its sole and absolute
discretion as of the date of distribution or transfer.

 

39

--------------------------------------------------------------------------------


 

A-5                        Forfeiture of SPP III Benefit.

 

A-5.1            Pre-Age 55 SPP III Forfeiture.  A Participant who has a
Termination of Employment prior to attaining age 55 will forfeit that portion of
his or her SPP Benefit Transfer Credit and Earnings Credit determined under
Section A-5.3.

 

A-5.2            ICP Eligibility SPP III Forfeiture.  A Participant who becomes
entitled to receive payments under an income continuation plan or policy of an
Affiliate on account of his or her Termination of Employment after attaining age
55 will forfeit that portion of his or her SPP Benefit Transfer Credit and
Earnings Credit determined under Section A-5.3.

 

A-5.3            Amount of SPP III Forfeiture.  A Participant’s forfeiture under
Sections A-5.1 or A-5.2 is that portion of the SPP Benefit Transfer Credits
attributable to his or her SPP Benefit determined under Section A-4.3 of
Appendix A, and an amount of Earnings Credits equal to the investment adjustment
that would have been credited on such SPP Benefit Transfer Credits at the Stable
Value Crediting Rate Alternative through June 5, 2012 and for periods after
June 5, 2012, at the Intermediate-Term Bond Crediting Rate Alternative.

 

40

--------------------------------------------------------------------------------


 

APPENDIX B

 

Participants on Temporary Assignment to Canada

 

 

B-1.                     Purpose; Application.  The purpose of this Appendix B
to this Plan Statement is to set forth the application of specific provisions or
exceptions to the general provisions of the Plan as they relate to those
Participants who are transferred to Canada on a temporary assignment as a
Seconded Participant.

 

B-2.                     Definitions.  The following terms when used herein with
initial capital letters, have the following meanings:

 

(a)                               Letter of Assignment.  “Letter of Assignment”
means the written instrument provided to and executed by a Seconded Participant,
as amended, that, among other things, establishes the date of the Seconded
Participant’s transfer to Canada.

 

(b)                              Participation End Date.  “Participation End
Date” means the last day of the full calendar month that includes the 34-month
anniversary of the Seconded Participant’s date of transfer to Canada as a
Seconded Participant or, if earlier, the last day of the calendar month that
immediately precedes the month during which the Seconded Participant is
scheduled, in his or her Letter of Assignment, to return to the United States. 
The Participation End Date as established by a Seconded Participant’s Letter of
Assignment will become irrevocable on the January 1 of the calendar year that
includes such Participation End Date.

 

(c)                               Seconded Participant.  A “Seconded
Participant” is a Participant under the Plan (i) who is transferred to Canada
for a temporary assignment, (ii) who is employed by Target Corporation or a U.S.
Affiliate on its U.S. payroll, (iii) who has executed a Letter of Assignment,
and (iv) whose employment is seconded to a Canadian Affiliate.

 

B-3.                     Eligibility.  A Seconded Participant is eligible to
participate in the Plan until the last day of the calendar month that includes
the Seconded Participant’s Participation End Date.  A Seconded Participant who
has ceased to be eligible to participate in the Plan under this Appendix B is
again eligible to participate in the Plan as of the first day of the Plan Year
following the Plan Year during which the Participant ceased to be a Seconded
Participant.

 

B-4.                     Deferral Elections.  A Participant’s deferral election
for the calendar year that includes the Participation End Date:

 

(a)                               may not include an election to defer any Bonus
Amount;

 

(b)                              may only defer specified dollar amounts of Base
Salary for each of the calendar months through the Participation End Date,
unless guidance under Section 409A of the Internal Revenue Code allows an
alternative (e.g., percentage of Base Salary) election to be made for a partial
year); and

 

(c)                               may not include any Base Salary deferrals for
the calendar months following the Participation End Date.

 

41

--------------------------------------------------------------------------------


 

B-5.                     Restoration Match Credit.  A Seconded Participant who
is eligible to receive a Restoration Match Credit under Section 3.2.1 shall be
subject to the following rules for the Plan Year that includes such
Participant’s Participation End Date and for each subsequent Plan Year during
which the Participant is a Seconded Participant:

 

(a)                               For each entire calendar month through the
Participation End Date (which includes the calendar month that ends with the
Participation End Date), the Seconded Participant shall receive a Restoration
Match Credit equal to the amount of the Restoration Match Credit the Seconded
Participant would have received if Section 3.2.1(ii) were applicable and the
Participation End Date was his or her Termination of Employment.

 

(b)                              The amount of the Restoration Match Credit for
the Plan Year that includes the Participation End Date, determined without
regard to Section B-3, that is in excess of the amount determined in Paragraph
(a) shall be paid in cash to the Participant on the last business day of the
Plan Year.

 

(c)                               For any Plan Year following the Plan Year that
includes the Participant’s Participation End Date and during which the
Participant is a Seconded Participant, the Participant will receive a cash
payment on the last business day of the Plan Year equal to the Restoration Match
Credit the Participant would have received if Section B-3 did not apply.

 

B-6.                     Enhancement.  A Seconded Participant who is eligible to
receive the Enhancement credit under Section 4.4 (and is not subject to
exclusion or forfeiture under Section 4.4.2) shall be subject to the following
rules for the Plan Year that includes the Participant’s Participation End Date
and for each subsequent Plan Year during which the Participant is a Seconded
Participant:

 

(a)                               For each entire calendar month through the
Participation End Date (which includes the calendar month that ends with the
Participation End Date), the Seconded Participant shall be eligible to receive
the Enhancement as a credit to his or her Account, subject to the conditions set
forth in Section 4.4.

 

(b)                              For each calendar month following the
Participation End Date during which the Seconded Participant is employed by the
Company or an Affiliate for the entire calendar month, the Participant will
receive a cash payment on the last day of the calendar year that includes such
month in an amount equal to the Enhancement multiplied by the balance of the
Account on the first day of the month; provided, however, no cash payment will
be made with respect to any period during which the Seconded Participant
satisfies the conditions for exclusion or forfeiture under Section 4.4.2.  The
cash payment under this Paragraph (b) will be made whether or not the
Participant would be treated as vested under Section 5.3.

 

42

--------------------------------------------------------------------------------